IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,104-01


                      EX PARTE DOMINIC DWAYNE SIMS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W10-52320-N (A) IN THE 195th DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated sexual assault and sentenced to imprisonment for sixty years.

        The Applicant alleges, inter alia, that his trial counsel rendered ineffective assistance in this

case. The State responded to this allegation as follows, in pertinent part:

               The State requests that the Court designate the issue of whether applicant was
        denied the effective assistance of counsel as the issue to be resolved in the instant
        proceeding. In furtherance of that investigation, the State asks the Court to order
        applicant’s trial counsel, ANTONIUS (TON) MASSAR, to file an affidavit
       summarizing the actions taken to represent the applicant and responding to the
       allegations contained in the application.

       On October 22, 2014, a timely order designating issues was signed by the trial court ordering

counsel to file an affidavit responding to Applicant’s allegations of ineffective assistance during his

trial. The habeas record has was then properly forwarded to this Court, but without the designated

issues having been resolved by the trial court. We remand this application to the 195th District

Court of Dallas County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: April 29, 2015
Do not publish